SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended June 30, 2009 Commission file number: 33-60032 Buckeye Retirement Plan Buckeye Technologies Inc. 1001 Tillman Street, Memphis, TN38112 901-320-8100 Plan Number 002 Internal Revenue Service — Employer Identification No. 62-1518973 June 30, 2009 and 2008 BUCKEYE RETIREMENT PLAN FINANCIAL STATEMENTS June 30, 2009 and 2008 TABLE OF CONTENTS INDEPENDENT AUDITOR'S REPORT 1 FINANCIAL STATEMENTS Statements of Net Assets Available for Plan Benefits 2 Statement of Changes in Net Assets Available for Plan Benefits 3 Notes to the Financial Statements 4 SUPPLEMENTAL SCHEDULE Schedule of Assets (Held at End of Year) 10 INDEPENDENT AUDITOR'S REPORT To the Buckeye Investment Committee Buckeye Retirement Plan Memphis, Tennessee We have audited the accompanying statement of net assets available for plan benefits of the Buckeye Retirement Plan as of June 30, 2009 and 2008, and the related statement of changes in net assets available for plan benefits for the year ended June 30, 2009.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Buckeye Retirement Plan as of June 30, 2009 and 2008, and the changes in its net assets available for plan benefits for the year ended June 30, 2009 in conformity with accounting principles generally accepted in the United States of America. Our audit was performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets held at end of year for the year ending June 30, 2009 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Memphis, Tennessee December 22, 2009 1 BUCKEYE RETIREMENT PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS June 30, 2009 and 2008 Assets Investments, at Fair Value Participant-directed investments $ $ Loans to participants Total investments Contribution Receivables Employer Due from broker for unsettled trades Total receivables Net assets available for plan benefits $ $ The accompanying notes are an integral part of the financial statements. 2 BUCKEYE RETIREMENT PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS For the Year Ended June 30, 2009 Additions to Net Assets Attributed to: Investment Income (Loss) Net depreciation in fair value of investments $ ) Interest and dividends Participant loan interest Contributions Participant Employer Rollover Total additions ) Deductions from Net Assets Attributed to: Benefits paid to participants Deemed distributions of participant loans Administrative expenses Total deductions Net decrease ) Net Assets Available for Plan Benefits: Beginning of the year End of the year $ The accompanying notes are an integral part of the financial statements. 3 BUCKEYE RETIREMENT PLAN NOTES TO THE FINANCIAL STATEMENTS June 30, 2009 NOTE 1 – DESCRIPTION OF PLAN The following description of the Buckeye Retirement Plan (the “Plan”) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan covering all full-time employees, as defined by the Plan, of Buckeye Technologies Inc. and its wholly owned subsidiaries (the “Company”).It is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions The Plan provides for participant and employer contributions.An employee is eligible to make employee deferral contributions to the Plan upon employment.Participants may contribute 1% to 100% of pretax annual compensation, as defined in the Plan, subject to Internal Revenue Code limitations.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. The Company’s contributions to the Plan are discretionary and are determined by the Company’s management.A participant is eligible to share in the allocation of Company matching contributions upon employment.Currently, the Company’s matching contribution to the Plan is 50% of each eligible participant’s applicable contributions, with a maximum matching contribution not to exceed either $2,000 or 2% of the participant’s annual compensation, as defined by the Plan.A participant is eligible to receive Company foundation contributions if he or she has completed 1,000 hours of service either during the first twelve months of employment or during any subsequent Plan year, based on the hours of service method.Company foundation contributions are calculated based on a participant’s annual compensation and total number of service years, as defined by the Plan.Currently, the minimum annual Company foundation contribution for each participant is 1.5% of eligible compensation, with a maximum foundation contribution not to exceed 11% of eligible compensation. For the year ended June 30, 2009, employee contributions of $2,976 and employer contributions of $18,271 included in the Statement of Changes in Net Assets Available for Plan Benefits are related to corrections made through the Department of Labor’s voluntary compliance program to properly reflect prior year participant and employer contributions.Earnings adjustments applied to these contribution corrections amounted to $15,135 and are included in net depreciation in fair value of investments. Participant Accounts Each participant's account is credited with the participant’s contributions and allocations of (a) the Company’s contributions and (b) Plan earnings.Allocations are based on a participant’s earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be 4 provided from the participant's account.Participants direct the allocation of their investments among the options provided by the Plan through Fidelity Management Trust Company. Vesting Participants are immediately vested in their voluntary contributions plus actual earnings thereon.Vesting in the Company matching portion of their accounts is based on years of service as follows: Years of Service Percentage 1 20% 2 40% 3 60% 4 80% 5 100% Vesting in the Company foundation portion of participant accounts is based on years of service as follows: Years of Service Percentage 0-2 0% 3 100% A participant must complete 1,000 hours of service to obtain a year of service. Forfeitures If an employee terminates before his or her matching and non-elective contribution accounts have become fully vested, such portions are forfeited.Participant forfeitures are first used to pay Plan expenses for the Plan year in which the forfeitures are to be allocated.The remaining forfeitures are used to reduce any employer contribution.For the year ending June 30, 2009, forfeitures totaled $10,193. Payment of Benefits On termination of service or retirement, the participant may elect to receive one lump-sum cash payment equal to the vested interest in his or her account, equal installment payments over a period of less than ten years, or some combination thereof.However, if the total vested benefit for all accounts is less than $1,000, the participant will receive one lump-sum cash payment equal to the vested interest in his or her account.Normal retirement age is 65. Participant Loans Participants may borrow from their fund accounts a minimum of $1,000 or their deferral contributions account balance, if less, up to a maximum equal to the lesser of their deferral contributions account balance or $50,000.The loans are secured by the balance in the participant’s account and bear interest rates which are commensurate with local prevailing rates as determined by the Plan administrator.Principal and interest are paid ratably through payroll deductions. 5 Death and Disability Benefits Upon death or total and permanent disability prior to termination or retirement, the participant account becomes 100 percent vested, regardless of service years.Depending on the recipient of the distribution and the source of the funds being distributed, as defined by the Plan, the participant (or beneficiary) receives a single lump-sum distribution or annuity payments of 100% of the account balance. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The financial statements of the plan are prepared using the accrual basis of accounting. The Plan presents in the statement of changes in net assets available for plan benefits the net appreciation (depreciation) in the fair value of its investments, which consists of investment income, realized gains and (losses), and the unrealized appreciation (depreciation) on those investments. The Plan’s investments are stated at fair market value, as defined by Financial Accounting Standards Board Statement No. 157, Fair Value Measurements (FASB Statement No. 157).See Note 6 for disclosure regarding fair value measurement. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the plan administrator to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results may differ from those estimates. Benefits are recorded when paid. The Plan sponsor pays certain administrative expenses. NOTE 3 – PLAN TERMINATION Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue their contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, participants will become 100 percent vested in their accounts and Plan assets will be used solely to provide benefits for participants. NOTE 4 – TAX STATUS The Internal Revenue Service issued a determination letter dated November 5, 2002 stating that the Plan qualifies under Section 401(a) of the Internal Revenue Code (IRC) and is, therefore, not subject to tax under present income tax law.The Plan has been amended since receiving the determination letter.However, the plan administrator believes the Plan is currently designed and being operated in compliance with the applicable requirements of the IRC.Therefore, the plan administrator believes that the Plan was qualified and tax-exempt as of the financial statement date. 6 NOTE 5 – INVESTMENTS The following table presents the fair values of investments.Investments that represent 5 percent or more of the Plan’s net assets are separately identified. Fair Value of Investments at June 30: Buckeye Technologies Inc. Common Stock $ $ Fidelity Retirement Money Market Portfolio Mutual Funds: Fidelity Diversified International Fund Fidelity Spartan U.S. Equity Index Fund Neuberger Berman Genesis Fund Davis New York Venture Fund, Inc. Others (below 5% threshold) $ $ During the 2009 Plan year, the Plan's investments (including investments bought, sold, and held during the year) depreciated in value as follows: Mutual funds $ ) Buckeye Technologies Inc. common stock ) $ ) NOTE 6 – FAIR VALUE MEASUREMENTS Financial Accounting Standards Board Statement No. 157, Fair Value Measurements (FASB Statement No. 157), establishes a framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements).The three levels of the fair value hierarchy under FASB Statement No. 157 are described below: Level 1Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2Inputs to the valuation methodology include: ·Quoted prices for similar assets or liabilities in active markets; · Quoted prices for identical or similar assets or liabilities in inactive markets; · Inputs other than quoted prices that are observable for the asset or liability; 7 · Inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. The following is a description of the valuation methodologies used for assets measured at fair value.There have been no changes in the methodologies used at June 30, 2009. Mutual funds and common stock: Valued at the net asset value of shares held by the plan at year end. Money market funds and participant loans: Valued at amortized cost, which approximates fair value. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of June 30, 2009: Level 1 Level 2 Level 3 Total Mutual funds $ $
